Per Curiam.
The manifest inconsistency between the 6th printed clause and the 16th typewritten clause of the lease drawn by the landlords makes the printed clause inoperative (Cohen v. Peterson, 125 Misc. 846); and as under the typewritten part of the agreement the sum of $875, security deposited by the tenant, belonged to the landlords as liquidated and stipulated damages in the event of dispossession, and there appears no claim of damage other than loss of rent, the landlords were not entitled, in addition to the final order, to recover judgment in the proceeding for the $825, rent due.
Final order so far as appealed from reversed, with thirty dollars costs, and petition in so far as it demands judgment for rent dismissed, with costs.
All concur; present, Lydon, Levy and Callahan, JJ.